
	
		II
		111th CONGRESS
		1st Session
		S. 1540
		IN THE SENATE OF THE UNITED STATES
		
			July 30, 2009
			Mr. Corker (for himself
			 and Mr. Warner) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To provide for enhanced authority of the Federal Deposit
		  Insurance Corporation to act as receiver for certain affiliates of depository
		  institutions, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Resolution Reform Act of
			 2009.
		2.PurposesThe purposes of this Act are—
			(1)to allow the
			 Federal Deposit Insurance Corporation (in this Act referred to as the
			 Corporation) to resolve the holding companies, affiliates, and
			 subsidiaries of failed or failing insured depository institutions, consistent
			 with the statutory mission of the Corporation, recognizing that depository
			 institution holding companies serve as a source of strength for their
			 subsidiary institutions, and that their affiliates and subsidiaries may provide
			 critical services for such institutions; and
			(2)to provide a
			 clear and cohesive set of rules to address the increasingly complex and
			 interreliant business structures in which insured depository institutions
			 operate in order to promote efficient and economical resolution.
			3.DefinitionsFor purposes of this Act, the following
			 definitions shall apply:
			(1)AffiliateThe
			 term affiliate has the same meaning as in section 2(k) of the Bank
			 Holding Company Act of 1956.
			(2)Bridge
			 depository institution holding companyThe term bridge
			 depository institution holding company means a new depository
			 institution holding company organized by the Corporation pursuant to section
			 53(b) of the Federal Deposit Insurance Act.
			(3)CorporationThe
			 terms Corporation and Board mean the Federal Deposit
			 Insurance Corporation and the Board of Directors thereof, respectively.
			(4)Covered
			 affiliate or subsidiaryThe term covered affiliate or
			 subsidiary means any affiliate or subsidiary of a depository institution
			 holding company, or any subsidiary of an insured depository institution that is
			 a subsidiary of that depository institution holding company, as to which the
			 Corporation is appointed receiver.
			(5)Covered
			 depository institution holding companyThe term covered
			 depository institution holding company means a depository institution
			 holding company with one or more affiliated or subsidiary insured depository
			 institutions for which grounds exist to appoint a receiver pursuant to section
			 11(c) of the Federal Deposit Insurance Act.
			(6)ForeignThe
			 term foreign means any country other than the United States and
			 includes any territory, dependency, or possession of any country other than the
			 United States.
			(7)Insured
			 depository institutionThe term insured depository
			 institution has the same meaning as section 3(c)(2) of the Federal
			 Deposit Insurance Act.
			4.Holding company
			 resolution amendments to the Federal Deposit Insurance ActThe Federal Deposit Insurance Act (12 U.S.C.
			 1811 et seq.) is amended by adding at the end the following:
			
				51.Resolution of
				covered depository institution holding companies, affiliates, and
				subsidiaries
					(a)In
				generalNotwithstanding any other provision of Federal or State
				law, except section 52(c), it shall be the responsibility of the Corporation to
				resolve depository institution holding companies of failed or failing insured
				depository institutions and the affiliates and subsidiaries of a depository
				institution holding company, including any subsidiary of an insured depository
				institution that is a subsidiary of the depository institution holding company,
				using the powers and authorities conferred upon it by this Act.
					(b)DefinitionsFor
				purposes of this section and sections 52 and 53, the following definitions
				shall apply:
						(1)Bridge
				depository institution holding companyThe term bridge
				depository institution holding company means a new depository
				institution holding company organized by the Corporation pursuant to section
				53(b).
						(2)Covered
				affiliate or subsidiaryThe term covered affiliate or
				subsidiary means any affiliate or subsidiary of a depository institution
				holding company, or any subsidiary of an insured depository institution that is
				a subsidiary of that depository institution holding company, as to which the
				Corporation is appointed receiver under section 52.
						(3)Covered
				depository institution holding companyThe term covered
				depository institution holding company means a depository institution
				holding company with one or more affiliated or subsidiary insured depository
				institutions for which grounds exist to appoint a receiver pursuant to section
				11(c).
						(4)Functionally
				regulated affiliate or subsidiaryThe term functionally
				regulated affiliate or subsidiary means any company—
							(A)that is not a
				depository institution holding company or a depository institution; and
							(B)that is—
								(i)a
				broker or dealer that is registered under the Securities Exchange Act of
				1934;
								(ii)a registered
				investment adviser, properly registered by or on behalf of either the
				Securities and Exchange Commission in accordance with the Investment Advisers
				Act of 1940, or any State, with respect to the investment advisory activities
				of such investment adviser and activities incidental to such investment
				advisory activities;
								(iii)an investment
				company that is registered under the Investment Company Act of 1940;
								(iv)an insurance
				company that is subject to supervision by a State insurance regulator, with
				respect to the insurance activities of the insurance company and activities
				incidental to such insurance activities; or
								(v)an entity that is
				subject to regulation by the Commodity Futures Trading Commission, with respect
				to the commodities activities of such entity and activities incidental to such
				commodities activities.
								(5)Functional
				regulatorThe term functional regulator means the
				Federal or State regulator responsible for regulating the types of activities
				engaged in by the depository institution holding company, its subsidiary
				institutions, or other affiliates and subsidiaries. The functional
				regulators are—
							(A)the Securities
				and Exchange Commission, if the depository institution holding company, any
				subsidiary institution, or other affiliate thereof, is a broker or dealer
				registered with the Commission under section 15(b) of the Securities Exchange
				Act of 1934 (15 U.S.C. 78o(b)) in conjunction with the authorities granted to
				the Securities Investor Protection Corporation, as created by the Securities
				Investor Protection Act in resolution of brokers or dealers;
							(B)the Commodity
				Futures Trading Commission, if the depository institution holding company, its
				subsidiary institution, or other affiliate thereof, is a futures commission
				merchant or a commodity pool operator registered with the Commodity Futures
				Trading Commission under the Commodity Exchange Act; and
							(C)a State insurance
				commission or other board or authority, if the depository institution holding
				company, or an affiliate or subsidiary thereof, is an insurance company.
							52.Appointment of
				the Corporation as receiver
					(a)Depository
				institution holding companies
						(1)In
				generalNotwithstanding any other provision of Federal law, the
				law of any State, or the constitution of any State, and subject to subsection
				(c), the Corporation shall accept appointment, and shall act as the receiver of
				a covered depository institution holding company upon such appointment, in the
				manner provided in paragraph (2) or (3), if the Corporation determines, in its
				sole discretion, that such appointment will reduce the cost to the Deposit
				Insurance Fund, and that grounds specified in subsection (f) exist. If the
				Corporation determines that such appointment will not reduce the cost to the
				Deposit Insurance Fund, the Corporation may decline the appointment, as
				provided in subsection (c).
						(2)Appointment by
				the appropriate Federal banking agencyWhenever the appropriate
				Federal banking agency appoints a receiver for a depository institution holding
				company, the Federal banking agency shall tender the appointment to the
				Corporation, and the Corporation shall accept such appointment, unless the
				Corporation declines the appointment, as provided in subsection (c).
						(3)Appointment of
				the corporation by the corporationThe Board of Directors may
				appoint the Corporation as receiver of a depository institution holding
				company, after consultation with the appropriate Federal banking agency, if the
				Board of Directors determines that, notwithstanding the existence of grounds
				specified in subsection (f), the appropriate Federal banking agency having
				supervision of a covered depository institution holding company has declined to
				appoint the Corporation as receiver.
						(4)Functionally
				regulated depository institution holding companiesWhen the
				appropriate Federal banking agency appoints the Corporation as receiver of a
				covered depository institution holding company, or the Board of Directors
				appoints the Corporation as receiver of a covered depository institution
				holding company, the appropriate Federal banking agency or the Corporation
				shall consult with the covered depository institution holding company's
				functional regulator, if any.
						(b)Affiliates and
				subsidiaries
						(1)In
				generalNotwithstanding any other provision of Federal law, the
				law of any State, or the constitution of any State, and subject to paragraph
				(2) and subsection (c), in any case in which the Corporation is appointed under
				this section as receiver for a depository institution holding company, the
				Corporation may appoint itself as the receiver of any affiliate or subsidiary
				of the insured depository institution or depository institution holding company
				that is incorporated or organized under the laws of any State, if the
				Corporation determines that such action would facilitate the orderly resolution
				of the insured depository institution or depository institution holding
				company, and is consistent with the purposes of this Act.
						(2)Functionally
				regulated subsidiariesThe Corporation shall consult with the
				appropriate Federal or State functional regulator when the Corporation appoints
				itself as the receiver of any functionally regulated affiliate or
				subsidiary.
						(c)Bankruptcy or
				State insurance resolution option
						(1)Bankruptcy
				grounds for declining appointmentThe Corporation may decline to
				accept appointment for a covered depository institution holding company, when,
				in its sole discretion, the Corporation determines that the resolution of that
				holding company would be better accomplished under title 11, of the United
				States Code, or under applicable State insurance law.
						(2)Rulemaking
				requiredThe Corporation shall, not later than 180 days after the
				date of enactment of this section, adopt regulations that establish criteria
				pursuant to which the Corporation will make the determination described in
				paragraph (1).
						(d)Separate
				entities
						(1)In
				generalSubject to paragraph (2), each separate legal entity for
				which the Corporation is appointed receiver shall constitute a separate
				receivership.
						(2)ApplicabilityParagraph
				(1) shall not apply to any insured depository institution subsidiary for which
				the Corporation has appointed itself as receiver.
						(e)Corporation not
				subject to any other agencyWhen acting as the receiver pursuant
				to an appointment described in subsection (a) or (b), the Corporation shall not
				be subject to the direction or supervision of any other agency or department of
				the United States or any State in the exercise of its rights, powers, and
				privileges.
					(f)Grounds for
				appointmentThe grounds for appointing the Corporation as
				receiver of a depository institution holding company, affiliate, or subsidiary
				are that one or more grounds exist under section 11(c) to appoint a receiver
				for one or more affiliated insured depository institutions.
					(g)Termination and
				exclusion of other actionsThe appointment of the Corporation as
				receiver for a depository institution holding company or an insured depository
				institution that is an affiliate or subsidiary of a depository institution
				holding company shall immediately, and by operation of law, terminate any case
				commenced with respect to the depository institution holding company or any
				affiliate or subsidiary under title 11, United States Code, or any proceeding
				under any State insolvency law with respect to the depository institution
				holding company or affiliate or subsidiary. No such case or proceeding may be
				commenced with respect to the depository institution holding company or any
				affiliate or subsidiary of the insured depository institution at any time while
				the Corporation acts as receiver of the depository institution holding company
				or any affiliate or subsidiary, without the written agreement of the
				Corporation.
					(h)Judicial
				review
						(1)In
				generalIf the Corporation is appointed (including the
				appointment of the Corporation by itself) as receiver of a depository
				institution holding company under subsection (a), the depository institution
				holding company may, not later than 30 days thereafter, bring an action in the
				United States district court for the judicial district in which the home office
				of such depository institution holding company is located, or in the United
				States District Court for the District of Columbia, for an order requiring the
				Corporation to be removed as the receiver (regardless of how such appointment
				was made), and the court shall, upon the merits, dismiss such action or direct
				the Corporation to be removed as the receiver.
						(2)Other
				appointmentIf the Corporation appoints itself as receiver of any
				affiliate or subsidiary of the insured depository institution or depository
				institution holding company under subsection (b), the affiliate or subsidiary
				of the insured depository institution or depository institution holding company
				may, not later than 30 days thereafter, bring an action in the United States
				district court for the judicial district in which the home office of such any
				affiliate or subsidiary of the insured depository institution or depository
				institution holding company is located, or in the United States District Court
				for the District of Columbia, for an order requiring the Corporation to be
				removed as the receiver, and the court shall, upon the merits, dismiss such
				action or direct the Corporation to be removed as the receiver.
						53.Powers and
				duties of Corporation as receiver
					(a)Rulemaking
				authority of CorporationThe Corporation may prescribe such
				regulations as the Corporation determines appropriate regarding the orderly
				resolution and conduct of receiverships of covered depository institution
				holding companies or any affiliate or subsidiary, in accordance with section
				52.
					(b)Receivership,
				back-Up examination, and enforcement powersExcept as provided in
				subsections (c) and (e), the Corporation shall have the same powers and rights
				to carry out its duties with respect to depository institution holding
				companies, or affiliates and subsidiaries, as the Corporation has under
				sections 8(t), 10(b), 11, 12, 13(d), 13(e), 15, and 38, with adaptations made,
				in the sole discretion of the Corporation, that are appropriate to the
				differences in form and function among depository institution holding
				companies, insured depository institutions, and their affiliates and
				subsidiaries.
					(c)Authority To
				obtain credit
						(1)In
				generalA bridge depository institution holding company with
				respect to which the Corporation is the receiver may obtain unsecured credit
				and issue unsecured debt.
						(2)Inability to
				obtain creditIf a bridge depository institution holding company
				is unable to obtain unsecured credit or issue unsecured debt, the Corporation
				may authorize the obtaining of credit or the issuance of debt by the bridge
				depository holding company—
							(A)with priority
				over any or all of the obligations of the bridge depository holding
				company;
							(B)secured by a lien
				on property of the bridge depository holding company that is not otherwise
				subject to a lien; or
							(C)secured by a
				junior lien on property of the bridge depository holding company that is
				subject to a lien.
							(3)LimitationThe
				Corporation may authorize the obtaining of credit or the issuance of debt by a
				bridge depository holding company that is secured by a senior or equal lien on
				property of the bridge depository holding company that is subject to a lien,
				only if—
							(A)the bridge
				depository holding company is unable to otherwise obtain such credit or issue
				such debt; and
							(B)there is adequate
				protection of the interest of the holder of the lien on the property with
				respect to which such senior or equal lien is proposed to be granted.
							(d)Disposition of
				certain depository institution holding companies, affiliates, and
				subsidiariesNotwithstanding any other provision of law (other
				than a conflicting provision of this Act), the Corporation, in connection with
				the resolution of any insured depository institution with respect to which the
				Corporation has been appointed as receiver, shall—
						(1)in the case of
				any depository institution holding company, or a covered affiliate or
				subsidiary for which the Corporation is appointed receiver, that is a member of
				the Securities Investor Protection Corporation (in this section referred to as
				SIPC), coordinate with SIPC in the liquidation, if any, of the
				company, to facilitate the orderly and timely payment of claims under the
				Securities Investor Protection Act; and
						(2)in the case of
				any other depository institution holding company, or covered affiliate or
				subsidiary, that is functionally regulated, coordinate with the appropriate
				Federal or State functional regulator in the disposition of the company, to
				facilitate the orderly and timely payment of claims under applicable guaranty
				plans, including State insurance guaranty plans.
						(e)Priority of
				expenses and unsecured claims
						(1)In
				generalAllowed claims (other than secured claims to the extent
				of any such security) against a covered depository institution holding company
				or any covered affiliate or subsidiary that are proven to the satisfaction of
				the receiver for such covered depository institution holding company,
				affiliate, or subsidiary shall have priority in the following order:
							(A)Administrative
				expenses of the receiver.
							(B)Any obligation of
				the covered depository institution holding company, or covered affiliate or
				subsidiary, to the Corporation.
							(C)Any general or
				senior liability of the covered depository institution holding company, or
				covered affiliate or subsidiary (which is not a liability described in
				subparagraph (D) or (E)).
							(D)Any obligation
				subordinated to general creditors which is not an obligation described in
				subparagraph (E).
							(E)Any obligation to
				shareholders, members, general partners, limited partners, or other persons
				with interests in the equity of the covered depository institution holding
				company, or covered affiliate or subsidiary, arising as a result of their
				status as shareholders, members, general partners, limited partners, or other
				persons with interests in the equity of the covered depository institution
				holding company, or covered affiliate or subsidiary.
							(2)Creditors
				similarly situatedAll claimants of a covered depository
				institution holding company, or covered affiliate or subsidiary, that are
				similarly situated under paragraph (1) shall be treated in a similar manner,
				except that the receiver may take any action (including making payments) that
				does not comply with this subsection, if—
							(A)the Corporation
				determines that such action is necessary to maximize the value of the assets of
				the covered depository institution holding company, or covered affiliate or
				subsidiary, to maximize the present value return from the sale or other
				disposition of the assets of the covered depository institution holding
				company, or to minimize the amount of any loss realized upon the sale or other
				disposition of the assets of the covered depository holding company, or covered
				affiliate or subsidiary; and
							(B)all claimants
				that are similarly situated under paragraph (1) receive not less than the
				amount provided in section 11(i)(2).
							(f)Rule of
				constructionNothing in the Resolution Reform Act is intended to
				supersede the administration of claims under applicable State laws governing
				insurance guaranty funds or the Securities Investor Protection Act of
				1970.
					(g)RulemakingThe
				Federal Deposit Insurance Corporation shall conduct a rulemaking to be
				completed within 180 days of enactment that will lay out specific guidelines
				and priority of all secured and unsecured claims as well as where the resources
				to satisfy those that will be satisfied will be
				derived.
					.
		5.Other specific
			 modifications to Federal Deposit Insurance Corporation authority
			(a)RecordkeepingSection
			 11(e)(8)(H) of the Federal Deposit Insurance Act (12 U.S.C. 1821(e)(8)(H)) is
			 amended to read as follows:
				
					(H)RecordkeepingThe
				Corporation, after consultation with the appropriate Federal banking agencies,
				may prescribe regulations requiring that any insured depository institution or
				depository institution holding company maintain such records with respect to
				qualified financial contracts (including market valuations) as the Corporation
				determines to be necessary or appropriate to enable it to exercise its rights
				and fulfill its obligations under this
				Act.
					.
			(b)Golden
			 parachute paymentsSection 18(k)(4)(A)(ii)(III) of the Federal
			 Deposit Insurance Act (12 U.S.C. 1828(k)(4)(A)(ii)(III)) is amended—
				(1)by striking
			 institution's;
				(2)by inserting
			 or covered company after insured depository
			 institution; and
				(3)by inserting
			 before the semicolon: , except that the Corporation may define and make
			 a determination of troubled condition for any covered company that does not
			 have an appropriate Federal banking agency.
				6.Cross-border
			 claims
			(a)Purpose and
			 scope
				(1)PurposeThe
			 purpose of this section is to provide effective mechanisms for dealing with
			 cases of cross-border insolvency, with the objectives of—
					(A)facilitating
			 cooperation between the Corporation, acting in its capacity as receiver of a
			 covered depository institution holding company or covered affiliate or
			 subsidiary of an insured depository institution and the courts and other
			 authorities of foreign countries involved in cross-border insolvency cases;
			 and
					(B)facilitating the
			 orderly resolution of insured depository institutions, covered depository
			 institution holding companies, or covered affiliates or subsidiaries, in
			 receivership.
					(2)ScopeThis
			 section applies in any case in which—
					(A)the Corporation
			 seeks assistance from a foreign court, foreign representative, or foreign
			 regulatory or supervisory authority in connection with the resolution of a
			 depository institution holding company, or covered affiliate or subsidiary
			 thereof;
					(B)the assistance of
			 the Corporation is sought by a foreign court, foreign representative, or
			 foreign regulatory or supervisory authority in connection with a foreign
			 proceeding or with a resolution under this Act; or
					(C)a foreign
			 proceeding and a case under this Act with respect to the same covered
			 depository institution holding company, or covered affiliate or subsidiary, are
			 pending concurrently.
					(b)Coordination
			 and cooperationIn regard to matters of insolvency and insolvency
			 proceedings, the Corporation may—
				(1)cooperate and
			 coordinate with foreign courts, foreign representatives, and foreign regulatory
			 or supervisory authorities, either directly or through a designated
			 representative, as the Corporation deems appropriate; and
				(2)communicate
			 directly with, or to request information or assistance directly from, foreign
			 courts, foreign representatives, and foreign regulatory or supervisory
			 authorities.
				(c)Claims by
			 foreign representativesThe Corporation, in its capacity as
			 receiver of a covered depository institution holding company, or covered
			 affiliate or subsidiary, may allow a foreign administrator or representative to
			 file claims.
			(d)Coordination of
			 payments
				(1)LimitationNotwithstanding
			 any other provision of Federal law, a creditor who has received payment with
			 respect to a claim in a foreign insolvency proceeding may not receive a payment
			 for the same claim brought in a United States insolvency proceeding under this
			 Act against the same depository institution, depository institution holding
			 company, or covered affiliate or subsidiary.
				(2)SubrogationA
			 claimant in an insolvency proceeding under this Act that has received payment
			 on its claim shall agree to the subrogation of the Corporation, to the extent
			 of such payment, to any claim or right of claim, arising from the same
			 loss.
				(e)Public policy
			 exemptionNothing in this section prevents the Corporation from
			 refusing to take an action governed by this section if the action would be
			 contrary to the public policy of the United States or if it would increase
			 losses to the Deposit Insurance Fund.
			7.Miscellaneous
			 provisions
			(a)Bankruptcy code
			 amendmentsSection 109(b)(2) of title 11, United States Code, is
			 amended by inserting before homestead association the following:
			 covered depository institution holding company and covered affiliate or
			 subsidiary, as those terms are defined in section 51(b) of the Federal Deposit
			 Insurance Act (except if the Federal Deposit Insurance Corporation exercises
			 its authority under section 52(c) of that Act),.
			(b)Authority To
			 appoint receiver
				(1)Federal Reserve
			 ActSection 11(o) of the Federal Reserve Act (12 U.S.C. 248(o))
			 is amended—
					(A)by striking
			 The Board and inserting the following:
						
							(1)State member
				banksThe Board
							;
				and
					(B)by adding at the
			 end the following:
						
							(2)Covered
				depository institution holding companiesThe Board may appoint
				the Federal Deposit Insurance Corporation as receiver for a covered depository
				institution holding company (as those terms are defined in section 51(b) of the
				Federal Deposit Insurance Act) under section 52 of the Federal Deposit
				Insurance
				Act.
							.
					(2)Home Owners'
			 Loan ActSection 10 of the Home Owners' Loan Act (12 U.S.C.
			 1467a) is amended—
					(A)by redesignating
			 subsection (t) as subsection (u); and
					(B)by inserting
			 after subsection (s) the following:
						
							(t)Appointment of
				FDIC as receiverThe Director may appoint the Federal Deposit
				Insurance Corporation as receiver for a covered depository institution holding
				company (as those terms are defined in section 51(b) of the Federal Deposit
				Insurance Act) under section 52 of the Federal Deposit Insurance
				Act.
							.
					
